UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (mark one) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-51367 OTTAWA SAVINGS BANCORP, INC. (Exact name of registrant as specified in its charter) United States 20-3074627 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification Number) organization) 925 LaSalle Street Ottawa, Illinois (Address of principal executive offices) (Zip Code) (815) 433-2525 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filero(Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Class Outstanding as of August 9, 2012 Common Stock, $0.01 par value OTTAWA SAVINGS BANCORP, INC. FORM 10-Q For the quarterly period ended June 30, 2012 INDEX Page Number PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures about Market Risk 34 Item 4 Controls and Procedures 34 PART II – OTHER INFORMATION Item 1 Legal Proceedings 34 Item 1A Risk Factors 35 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3 Defaults upon Senior Securities 35 Item 4 Mine Safety Disclosures 35 Item 5 Other Information 35 Item 6 Exhibits 35 SIGNATURES 36 2 Part I – Financial Information ITEM 1 – FINANCIAL STATEMENTS OTTAWA SAVINGS BANCORP, INC. Consolidated Balance Sheets June 30, 2012 and December 31, 2011 (Unaudited) June 30, December 31, Assets Cash and due from banks $ $ Interest bearing deposits Total cash and cash equivalents Federal funds sold Securities held to maturity (fair value of $14 and $16 at June 30, 2012 and December 31, 2011, respectively) 14 15 Securities available for sale Non-marketable equity securities Loans, net of allowance for loan losses of $4,284,125 and $4,747,412 at June 30, 2012 and December 31, 2011, respectively Loans held for sale - Premises and equipment, net Accrued interest receivable Foreclosed real estate Deferred tax assets Cash value of life insurance Prepaid FDIC premiums Income tax refunds receivable Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total deposits Accrued interest payable Other liabilities Total liabilities Commitments and contingencies Redeemable common stock held by ESOP plan Stockholders' Equity Common stock, $.01 par value, 12,000,000 shares authorized; 2,224,911 shares issued Additional paid-in-capital Retained earnings Unallocated ESOP shares ) ) Unearned management recognition plan shares ) ) Accumulated other comprehensive income Less: Treasury stock, at cost; 106,932 shares ) ) Maximum cash obligation related to ESOP shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to these unaudited consolidated financial statements. 3 OTTAWA SAVINGS BANCORP, INC. Consolidated Statements of Operations Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest and dividend income: Interest and fees on loans $ Securities: Residential mortgage-backed securities U.S. agency securities State and municipal securities Dividends on non-marketable equity securities Interest-bearing deposits Total interest and dividend income Interest expense: Deposits Borrowings — — 1 — Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income: Gain on sale of securities — Gain on sale of loans Gain on sale of OREO, net — — — Origination of mortgage servicing rights, net of amortization ) ) ) Customer service fees Income on bank owned life insurance Other Total other income Other expenses: Salaries and employee benefits Directors fees Occupancy Deposit insurance premium Legal and professional services Data processing Valuation adjustments and expenses on foreclosed real estate Loss on sale of OREO, net — Loss on sale of repossessed assets Loss on consumer loans — — — Other Total other expenses Income (loss) before income tax expense (benefit) ) Income tax expense (benefit) ) Net income $ Basic earnings per share $ $
